1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   BRIAN DICKERSON,                                  )   Case No. 1:19-cv-00630-SAB (PC)
                                                       )
12                   Plaintiff,                        )   ORDER DIRECTING CLERK OF COURT TO
                                                       )   RANDOMLY ASSIGN A DISTRICT JUDGE TO
13           v.                                            THIS ACTION
                                                       )
14                                                     )   FINDINGS AND RECOMMENDATION
     GENARO GONZALEZ, et al.,
                                                       )   RECOMMENDING DISMISSAL FOR FAILURE
15                                                     )   TO COMPLY WITH A COURT ORDER,
                     Defendants.                       )   FAILURE TO PROSECUTE AND AS BARRED
16                                                     )   BY STATUTE OF LIMITATIONS
                                                       )
17                                                     )   [ECF No. 5]

18           Plaintiff Brian Dickerson is appearing pro se in and in forma pauperis this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20           On May 21, 2019, the Court ordered Plaintiff to show cause within thirty days why the action
21   should not be dismissed as barred by the statute of limitations. More than thirty days have since
22   passed, and Plaintiff has not complied with or otherwise responded to the Court’s order. The Court’s
23   order warned Plaintiff that the failure to comply would result in a recommendation of dismissal.
24           The Court has the inherent power to control its docket and may, in the exercise of that power,
25   impose sanctions where appropriate, including dismissal of the action. Bautista v. Los Angeles Cnty.,
26   216 F.3d 837, 841 (9th Cir. 2000). In determining whether to dismiss an action, the Court must weigh
27   “(1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to manage its docket;
28   (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition of cases on their
                                                           1
1    merits; and (5) the availability of less drastic sanctions.” In re Phenylpropanolamine (PPA) Prod. Liab.

2    Litig., 460 F.3d 1217, 1226 (9th Cir. 2006) (internal quotations and citations omitted). These factors

3    guide a court in deciding what to do, and are not conditions that must be met in order for a court to take

4    action. Id. (citation omitted).

5             Based on Plaintiff’s failure to comply with or otherwise respond to the Court’s order, the Court

6    is left with no alternative but to dismiss the action. Id. This action can proceed no further without

7    Plaintiff’s cooperation and compliance with the order at issue, and the action cannot simply remain idle

8    on the Court’s docket, unprosecuted. Id.

9             Accordingly, the Court HEREBY ORDERS the Clerk of the Court to randomly assign a Fresno

10   District Judge to this action.

11            Further, it is HEREBY RECOMMENDED that this action be dismissed for failure to obey a

12   court order, failure to prosecute, and as barred by the statute of limitations.

13            This Findings and Recommendation will be submitted to the United States District Judge

14   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

15   after being served with this Findings and Recommendation, Plaintiff may file written objections with

16   the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

17   Recommendation.” Plaintiff is advised that failure to file objections within the specified time may

18   result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

19   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

20
21
22
23   IT IS SO ORDERED.

24   Dated:     July 3, 2019
25                                                       UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                          2
